Filed 5/21/15 P. v. Guzman CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B258612
                                                                          (Super. Ct. No. 2012001130)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

MAURICIO GUZMAN,

     Defendant and Appellant.




                   Appellant was charged with murder (Pen. Code, § 187, subd. (a)),1 with use
of a gun. (§ 12022.53, subd. (a).) Appellant pled guilty and the gun allegation was
dismissed.
                   The trial court sentenced appellant to 25 years to life and awarded him 707
days of presentence credit. He filed a notice of appeal and requested a certificate of
probable cause to appeal the plea on the basis that his attorney misled him. The court
denied the request.
                   We appointed counsel to represent appellant. After examining the record,
counsel filed an opening brief raising no issues and requesting that we independently
examine the record pursuant to People v. Wende (1979) 25 Cal.3d 436.

         1 All statutory references are to the Penal Code.
              We advised appellant in writing that he had 30 days within which to
personally submit any contentions or issues he wished to raise on appeal. Appellant
submitted a two-page, handwritten letter in which he reiterates his ineffective assistance
of counsel claim. He contends he accepted the plea deal "because [his] attorney left
[him] no choice." Without a certificate of probable cause, this claim is not cognizable on
appeal. (§ 1237.5; Cal. Rules of Court, rule 8.304(b)(4); People v. Hunter (2002) 100
Cal.App.4th 37, 42.)
              Appellant is a gang member. On the day of the murder, appellant picked up
a shotgun and went to a street in Oxnard. Appellant confronted the victim on the
sidewalk, shot him twice, threw the gun into the bushes and fled to Mexico. Appellant
told his girlfriend and others that he killed the victim.
              We have examined the record and are satisfied that appellant’s attorney has
fully complied with the responsibilities of counsel and that no arguable issue exists.
(People v. Wende, supra, 25 Cal.3d at p. 441.)
              The appeal is dismissed.
              NOT TO BE PUBLISHED.


                                            PERREN, J.


We concur:



              GILBERT, P. J.



              YEGAN, J.




                                               2
                                 Jeffrey Bennett, Judge

                          Superior Court County of Ventura
                         ______________________________


             California Appellate Project, Jonathan B. Steiner, Executive Director,
Richard B. Lennon, Staff Attorney, under appointment by the Court of Appeal; Mauricio
Guzman, in pro. per., for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.




                                           3